DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/13/2021 has been entered.  Claims 1, 6-8, 12, and 14-16 have been amended. Claim 10 was previously withdrawn. Claims 2-3 and 11 have been canceled.  Accordingly, claims 1, 4-10, and 12-17 are currently pending in the application.  
Applicant's amendments to claims 6-8 and 14-16 have overcome the claim objections previously set forth in the Office Action mailed 02/23/2021. Applicant's remarks to claims 1 have overcome the 112 rejections previously set forth in the Office Action mailed 02/23/2021.  Applicant's amendments to the claim 1 have overcome the 103 rejections in view of Waldron (US 7,908,765 - of record) in view of Lehtonen (WO 2003/033126A1 - of record) previously set forth in the Office Action mailed 02/23/2021.

Reasons for Allowance
Claims 1, 4-9, and 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a fluidized bed installation as instantly claimed is that while the prior art Waldron (US 7,908,765 - of record) in view of Lehtonen (WO 2003/033126A1 - of record) teaches a plurality of granulation units, wherein each granulation unit comprises a fluidized bed tank, an inlet and an outlet on the fluidized bed tank, a fluid inflow and a fluid outflow on the fluidized bed tank, and at least one spray nozzle; an inlet line; an outlet line; and a control unit, it 
 Claims 4-9 and 12-17 are allowed because the claims are dependent upon allowable independent claim 1.

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743